DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s remarks filed on December 18, 2020Claim 1 is amendedClaims 1-22 are pending
Examiner’s Note: The term, “computing system”, as used in claim 1 is interpreted by the examiner to be a hardware structure based on the description cited in the applicant’s specification, paragraph 0024 wherein the computing system comprises electronic elements. 

Response to Arguments
1.) Applicant’s argument(s) filed on 12/18/2020 regarding claim objection of claim 15 has been fully considered and is persuasive. Therefore, the objection is withdrawn.

In the remarks, Applicant argues:a) The reference, Wubker, does not teach a controller network on the vessel  including a switch.
b) The combination of Wubker and Alstom result in a completely different system than the applicant’s invention since Wubker teaches a terrestrial gateway in connection to an Ethernet network having unidirectional security gateway, taught by Alstom.
The examiner respectfully disagrees with the applicant. In regards to argument “a”, the figure 1 reference of Wubker cite several items that provide switching capabilities that include the communication gateway[54] and the COTS network switch[36], etc. As illustrated in figure 1, the COTS Network switch, item 36, is part of the control module[10] that is communicatively coupled to the communication gateway[54] via the embedded controller[50] and MODEM[40].
In regards to argument “b”, Alstom discloses in paragraph 0026 that Ethernet network is one-way. Therefore, implicitly, the Ethernet cable connecting the Ethernet network with the electronic module is also one-way. Consequently, connecting the one-way Ethernet to the gateway system, taught by Wubker, will not impede the unidirectional communication signals to the controller, taught by Wubker.

3.) Applicant’s argument(s) filed on 12/18/2020 regarding 35 U.S.C. 103 rejection of claims 2, 4-6, 13, 15, 16, and 17 have been fully considered, but are not persuasive.
In the remarks, Applicant argues:Waclawsky does not teach an encryption key based on at least one sensed  parameter at the vessel since none of the device ID, device type, EIN or device IP are sensed parameters.The examiner respectfully disagrees with the applicant. Waclawsky indicates in paragraphs 0050-0051, that a key may be generated based on several types of information that may include location information and biometric information. Clearly, both location and biometric information pertains to information that may be sensed by a GPS and biometric reader, respectively.

4.) Applicant’s argument(s) filed on 12/18/2020 regarding 35 U.S.C. 103 rejection of claims 3 and 14 have been fully considered, but are not persuasive.
 	In the remarks, Applicant argues: 	Mackey does not teach wind speed used to generate an encryption key.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
1.) Claims 1, 7-12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied references US 20100185342, Wubker in view of EP3150460, Alstom
 	In regards to claim 1, Wubker teaches a system for remotely controlling a vessel, the system comprising:
a land-based computing system configured to communicate control signals via a communications system that communicates the control signals to the vessel(see US 20100185342, Wubker, para 0024, where a wireless manual remote control of a vessel by users at a base station may be implemented via LOS and BLOS modems); and a controller network on the vessel configured to control at least certain functions of the vessel, said controller network further configured to receive the control signals from said land-based computing system, said controller network including(see US 20100185342, Wubker, para. 0028, where communication between remote PCs and a control module for providing control of a marine vessel occur via a sonar and/or radar systems): a switch including an input port and a plurality of output ports(see US 20100185342, Wubker, Fig. 1; para [0030]- communication gateway 54 ); a remote control computing device configured to control the vessel via at least one other computing device(see US 20100185342, Wubker, para. 0031, personal computer (PC), a personal digital assistant (PDA), a modem of a desk top computer and/or any other device 62 which can provide communication between an individual or device and the control module 10); and  	Wubker does not teach a one-way Ethernet cable communicatively coupled between one of the output ports of said switch and said remote control computing device, the control signals received by said switch being communicated to said remote control computing device via said one-way Ethernet cable, thereby preventing feedback signals being communicated from said remote control computing device to said switch or said land-based computing system 	However, Alstom teaches a one-way Ethernet cable communicatively coupled (see EP3150460, Alstom, para. 0020 and 0026, where a gateway interconnecting the safety relevant data network and the information data network, wherein said gateway is a unidirectional security gateway, which allows data communication from the safety relevant data network to the information data network and prevents any data communication from the information data network to the safety relevant data network; implement the information data network 15 in the form of an Ethernet network; unidirectional security gateway 43 interconnects the DOU 21.2 and the Ethernet network 15; the unidirectional security gateway 43 allows data communication from the DOU 21.2 to the information Ethernet network 15 but prevents any data communication from the information Ethernet network 15 to the DDU 21.2).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006).
  	In regards to claim 7, the combination of Wubker and Alstom teach the system according to claim 1. Alstom teaches further comprising a remote control key switch in communication with said one-way Ethernet cable to enable communications via (see Alstom, para. 0020 and 0026, where a central switch manages communication between data networks, wherein one such network includes a unidirectional network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006)
 	In regards to claim 8, the combination of Wubker and Alstom teach the system according to claim 1. Wubker teaches further comprising a communications device configured to verify security of the control signals in response to receiving the control signals at the vessel(see US 20100185342, Wubker, para. 0023-0024, where the security that a command is received from an authorized source is provided by use of a authentication code).
 	In regards to claim 9, the combination of Wubker and Alstom teach the system according to claim 1. Alstom teaches wherein said one-way Ethernet cable is physically and electrically connected to an output port(see EP3150460 Alstom, para. 0029, where an electrical connection to an FPGA port is provided). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM (see Alstom, para. 0006)
 	In regards to claim 10, the combination of Wubker and Alstom teach the system according to claim 9. Alstom teaches wherein said control signals are routed via the output port to which the one-way Ethernet cable is connected(see EP3150460 Alstom, para. 0028 and 0029, where a unidirection connection is connected to a dedicated FPGA access port). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006)
 	In regards to claim 11, the combination of Wubker and Alstom teach the system according to claim 1. Alstom teaches wherein said land-based computing system is configured to communicate the control signals using an encrypted format(see EP3150460 Alstom, para. 0012, where a GSM standard[i.e. uses encryption] is used for radio network transmissions). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006)

communicating control signals via a communications system to the vessel to control at least certain functions of the vessel(see US 20100185342, Wubker, para 0024, where a wireless manual remote control of a vessel by users at a base station may be implemented via LOS and BLOS modems); and Wubker does not teach in response to receiving the control signals, one-way communicating the control signals to a remote control computing device, thereby preventing feedback signals from the remote control computing device 	However, Alstom teaches in response to receiving the control signals, one-way communicating the control signals to a remote control computing device, thereby preventing feedback signals from the remote control computing device (see EP3150460, Alstom,, para. 0020 and 0026, where a gateway interconnecting the safety relevant data network and the information data network, wherein said gateway is a unidirectional security gateway, which allows data communication from the safety relevant data network to the information data network and prevents any data communication from the information data network to the safety relevant data network; implement the information data network 15 in the form of an Ethernet network; unidirectional security gateway 43 interconnects the DOU 21.2 and the Ethernet network 15; the unidirectional security gateway 43 allows data communication from the DOU 21.2 to the information Ethernet network 15 but prevents any data communication from the information Ethernet network 15 to the DDU 21.2).(see Alstom, para. 0006)
 	In regards to claim 18, the combination of Wubker and Alstom teach the method according to claim 12. Alstom teaches further comprising preventing the one-way communications of the control signals along a one-way communications path along which the control signals are being communicated(see Alstom, para. 0020 and 0026, where a central switch manages communication between data networks, wherein one such network includes a unidirectional network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006)
 	In regards to claim 19, the combination of Wubker and Alstom teach the method according to claim 12. Wubker teaches further comprising verifying security of the control signals in response to receiving the control signals at the vessel(see US 20100185342, Wubker, para. 0023-0024, where the security that a command is received from an authorized source is provided by use of a authentication code).
(see EP3150460 Alstom, para. 0029, where an electrical connection to an FPGA port is provided). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006)
 	In regards to claim 21, the combination of Wubker and Alstom teach the method according to claim 20. Alstom teaches wherein one-way communicating the control signals includes one-way communicating the control signals via an output port to which the one-way communications path is connected(see EP3150460 Alstom, para. 0028 and 0029, where a unidirection connection is connected to a dedicated FPGA access port); and 	further comprising preventing the control signals to be communicated via any other port(see EP3150460 Alstom, para. 0025, where a dedicated physical programming[i.e. control] access port is the only way to perform re-programming). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN (see Alstom, para. 0006)
 	In regards to claim 22, the combination of Wubker and Alstom teach the method according to claim 12. Alstom teaches wherein communicating the control signals includes communicating the control signals in an encrypted format(see EP3150460 Alstom, para. 0012, where a GSM standard[i.e. uses encryption] is used for radio network transmissions). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote control system for controlling a vessel taught by Wubker with the information safety system taught by ALSTOM TRAN SP TECH since doing so would enhance the security of the control system and prevent unauthorized access to the control network(see Alstom, para. 0006)

2.) Claims 2, 4-6, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied references US 20100185342, Wubker in view of EP3150460, Alstom and further in view of US 20140082369, Waclawsky
 	In regards to claim 2, the combination of Wubker and Alstom teach the system according to claim 1. The combination of Wubker and Alstom do not teach wherein at least one of said remote control computing device and the at least one other computing device is configured to generate an encryption key based on at least one sensed parameter at the vessel, the encryption key being used for future communications of the (see US 20140082369, Waclawsky, para. 0050, 0051, where an encryption key may be generated based on a passcode, wherein the passcode may use a device ID, device type, EIN, device IP, etc). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
 	In regards to claim 4, the combination of Wubker, Alstom, and Waclawsky teach the system according to claim 2. Waclawsky teaches wherein the at least one sensed parameter includes global positioning system (GPS) data of the vessel(see US 20140082369, Waclawsky, para. 0050 and 0052, where a encryption key may be based on location information received by a GPS receiver). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
(see US 20140082369, Waclawsky, para. 0055, where an encryption key may be generated based on time[e.g. periodic]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
 	In regards to claim 6, the combination of Wubker, Alstom, and Waclawsky teach the system according to claim 2. Waclawsky teaches wherein indication of a change of the encryption key is communicated via said switch to said land-based computing system(see US 20140082369, Waclawsky, para. 0069, where a server may retrieve the encryption key information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
 	In regards to claim 13, the combination of Wubker and Alstom teach the method according to claim 12. The combination of Wubker and Alstom do not teach further comprising generating an encryption key based on at least one sensed parameter at the (see US 20140082369, Waclawsky, para. 0050, 0051, where an encryption key may be generated based on a passcode, wherein the passcode may use a device ID, device type, EIN, device IP, etc). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
 	In regards to claim 15, the combination of Wubker, Alstom, and Waclawsky teach the method according to claim 13, wherein generating an encryption key includes generating an encryption key using global positioning system (GPS) data of the vessel(see US 20140082369, Waclawsky, para. 0050 and 0052, where a encryption key may be based on location information received by a GPS receiver). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002).
(see US 20140082369, Waclawsky, para. 0055, where an encryption key may be generated based on time[e.g. periodic]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
 	In regards to claim 17, the combination of Wubker, Alstom, and Waclawsky teach the method according to claim 13. Waclawsky teaches further comprising communicating an indication that the encryption key changed via the communications system to a land-based computing system(see US 20140082369, Waclawsky, para. 0069, where a server may retrieve the encryption key information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker and ALSTOM with the teaching of Waclawsky since doing so would generate highly unpredictable encryption key and thereby enhance the overall security of the system(see Waclawsky, para. 0002)
3.) Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over IDS 
 	In regards to claim 3, the combination of Wubker, Alstom, and Waclawsky teach the system according to claim 2. The combination of Wubker, Alstom, and Waclawsky do not teach wherein the at least one sensed parameter includes wind speed sensed at the vessel 	However, Mackey teaches wherein the at least one sensed parameter includes wind speed sensed at the vessel(see US 20160205133, Mackey, para. 0052 and 0220, where a network packet key used to perform encryption may be generated using wind speed information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker, Alstom with the key generation taught by Waclawsky and measured wind speed taught by Mackey since doing so would enhance the security of the communication network(see Mackey, para. 0002).
 	In regards to claim 14, the combination of Wubker, Alstom, and Waclawsky teach the method according to claim 13. The combination of Wubker, Alstom, and Waclawsky do not teach wherein generating an encryption key includes generating an encryption key using wind speed sensed at the vessel 	However, Mackey teaches wherein generating an encryption key includes generating an encryption key using wind speed sensed at the vessel (see US 20160205133, Mackey, para. 0052 and 0220, where a network packet key used to perform encryption may be generated using wind speed information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wubker, Alstom with the key generation taught by Waclawsky and measured wind speed taught by Mackey since doing so would enhance the security of the communication network(see Mackey, para. 0002)

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438